Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 5/27/22 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/27/22.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 10, 20, 21, 30.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The specification at [0004-0007] includes disclosure to references 10, 20, 21, and 30 but the corresponding drawing figure (FIG.1) in fact shows numerals 100, 200, and 300 and perhaps either the specification should be changed to reflect this or the drawings FIG.1 should be changed to correspond with that which is written in the disclosure namely 100 should be 10, 200 should be 20, 300 should be 30 and an additional numeral should be added for flange “21”.  
The specification at [0008] is an exact repeat of paragraph [0006] and adds nothing more. This paragraph should be deleted in its entirety as it is previously stated. 
The specification at [0011] is inappropriate as the application has disclosed that which is known from the prior art (and labeled as such in the drawing figures). This is an admission of the prior art and will be treated as such. 
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities: on line 1, “pane” should be “panel”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1 there is no clear distinction of where the preamble ends and the body of the claim begins. Specifically there is no delineation of the preamble from the body with a phrase such as “the hemming structure comprises” or “the hemming structure comprising”. This makes the claims confusing and indefinite as to what is being positively recited and what it meant to be included as a preamble limitation. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Choi et al. (2019/0176589).
For claim 1, Choi et al. disclose a hemming structure (FIG.5) for a door, in which the door includes an internal panel (100) and an external panel (500) made of different materials, 
the hemming structure comprising:
a contact area (as seen in FIG.5) provided on each of the internal and external panels;
the contact area including end portions of the internal and external panels contacting each other at the contact area;
wherein the contact area includes a first contact area with a sealer (300) applied onto a contact surface between the internal panel and the external panel (where the first contact area is where the internal and external panels contact sealer), and 
a second contact area extending from the first contact area and being bent to contact with the internal panel at the first contact area (where the second contact area is where the internal and external panels contact at flange and protrusion), and 
wherein the second contact area is provided with a bonding portion (flange and protrusion) at which the internal panel and the external panel are mechanically bonded to each other.  
For claim 2, the material of the internal panel has a thermal expansion coefficient lower than a thermal expansion coefficient of the material of the external panel ([0047]).  
For claim 3, the internal panel includes a steel material ([0047]), the external panel includes an aluminum material ([0047]), and the sealer includes a resin material with an elongation ratio of 20 to 40% ([0030]).  

Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Sovoda (7007368).
For claim 1, Sovoda discloses a hemming structure for a door, in which the door includes an internal panel (20) and an external panel (10) made of different materials, 
the hemming structure comprising:
a contact area (FIGS.5-7) provided on each of the internal and external panels;
the contact area including end portions of the internal and external panels contacting each other at the contact area;
wherein the contact area includes a first contact area with a sealer (adhesive 48) applied onto a contact surface between the internal panel and the external panel, and 
a second contact area (60,80, FIG.7) extending from the first contact area and being bent to contact with the internal panel at the first contact area, and 
wherein the second contact area is provided with a bonding portion at which the internal panel and the external panel are mechanically bonded (at mechanical interlock zone 80) to each other.  
For claim 5, the bonding portion is provided with a first protruding surface (circular protrusion) of the external panel protruding in a direction from the internal panel to the external panel.  
For claim 6, the external panel includes a DB1/ 97834288.112receiving groove (80) at a lower surface of the first protruding surface.  
For claim 7, the bonding portion further include a second protruding surface (60) protruding from the internal panel such that the second protruding surface of the internal pane is mounted on the receiving groove of the external panel.  
For claim 8, the internal panel further includes a groove (not numbered but seen below anchor pin 32, FIGS.6-7) formed at a bottom portion of the second protruding surface of the internal panel.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. as applied above in view of Iwase et al. (2016/0339966) and further Freis et al. (2015/0375795). 
For claim 4, Choi et al. is silent on the bonding portion being formed by a method selected from the group consisting of clinching, self-piercing riveting (SPR), and resistance element welding.
Iwase et al. disclose panels riveted together (FIGS.2 and 4) while Freis et al. teaches the use and desirability of self-piercing rivets. 
It would have been obvious to one of ordinary skill in the art to have fastened the panels of Choi et al. using riveting as taught by Iwase et al. and particularly self-piercing rivets as taught by Freis et al. as an obvious alternative fastening to achieve the same predictable result. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR, 550 US at 82 USPQ2d at 1385 (Supreme Court 2007) (KSR) supports this rationale of a simple substitution. 
Courts have recognized that it would have been obvious to substitute one known element for another that performs the same function, where the results of the substitution would have been predictable. See, e.g., Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 1344 (Fed. Circ. 2008) (concluding that the claims were obvious, noting that “[t]he asserted claims simply substitute a resistive electrical switch for the mechanical pressure switch"). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kato (5798185) discloses a particular joint between two structural components. 
Takamura et al., Kimura et al., and Petrick also show distinct connections between panels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616